Citation Nr: 0503650
Decision Date: 02/10/05	Archive Date: 03/14/05

Citation Nr: 0503649	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-06 802	)	DATE 
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

In an October 8, 2004, decision, the Board held that new and 
material evidence had been submitted to reopen the claim for 
service connection for a left knee disorder.  The claim was 
then remanded to the RO for further evidentiary development.  
In a separate order, the Board has vacated the October 8, 
2004, decision due to the death of the veteran before the 
issuance of that decision.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1963 to April 1966.

2.  On October 29, 2004, the Board was notified by the Salt 
Lake City, Utah, VARO that the veteran died on September [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which might be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2004).


ORDER

The appeal is hereby dismissed.




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


